Citation Nr: 0901161	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  04-29 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to a disability evaluation greater than 70 
percent for a generalized anxiety disorder.

2.  Entitlement to a disability evaluation greater than 10 
percent for shell fragment wound (SFW) in the neck with 
retained foreign body and injury to Muscle Group (MG) XXIII.

3.  Entitlement to a compensable evaluation for SFW in the 
neck with retained foreign body and injury to MG I.



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The veteran had active service from September 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  In that decision, the RO denied 
claims for an increased rating for the service-connected 
generalized anxiety disorder and SFW residuals in the neck.  
The RO also denied a claim of entitlement to a total 
disability rating based upon individual unemployability 
(TDIU).

In a decision dated July 2006, the Board granted a 70 percent 
rating for service-connected generalized anxiety disorder and 
denied a rating greater than 10 percent for an issue phrased 
as entitlement to a disability evaluation greater than 10 
percent for scar residuals, SFW in the neck, with retained 
foreign body (hereinafter the "muscle disability").  The 
Board awarded the claim for TDIU.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In this regard, the basis of the Joint 
Motion is unclear. 

In an order dated February 2007, the Court vacated and 
remanded the portion of the Board's decision to the extent 
that the Board denied a rating greater than 70 percent for 
the service-connected generalized anxiety disorder and a 
rating greater than 10 percent for SFW residuals in the neck, 
pursuant to the terms of a Joint Motion for Partial Remand 
which cited the 70 percent evaluation for "PTSD" (Joint 
Motion at page two).  In this regard, the Board must note 
that the veteran is not service connected for PTSD.  

As a result of the terms of the Joint Motion for Partial 
Remand, the Board has rephrased the issues listed on the 
title page to reflect an additional issue raised by the 
parties.




FINDINGS OF FACT

1.  The evidence shows that the veteran's generalized anxiety 
disorder is not shown to be manifested by gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; being in 
persistent danger of hurting others; having an intermittent 
inability to perform activities of daily living; any 
significant deficiency of personal hygiene; disorientation to 
time or place; or, memory loss for names of close relatives 
or name.

2.  The veteran's injuries to MG I and MGXXIII are not 
moderately severe.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for generalized 
anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.130, 
Diagnostic Code (DC) 9400 (2008).

2.  The criteria for a rating greater than 10 percent rating 
for injury to MG XXIII have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.14, 4.20, 
4.21, 4.40, 4.45, 4.55, 4.56, 4.73, DC's 5323, 5237 (2008).

2.  The criteria for a 10 percent rating for injury to MG XI 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.14, 4.20, 4.21, 4.40, 4.45, 4.55, 4.56, 
4.73, DC's 5323, 5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, separate ratings may also be assigned for separate 
periods of time based on the facts found.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pyramiding, which is the evaluation of the same disability or 
the same manifestation of a disability under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  However, 
it is possible for a veteran to have separate and distinct 
manifestations from the same injury, which would permit 
rating under several diagnostic codes.  The critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  In Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that lay evidence is 
competent and sufficient in certain instances related to 
medical matters.  Specifically, the Federal Circuit commented 
that such instances include establishing a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Id.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

The veteran asserts that he is entitled to a 100 percent 
schedular rating for his service-connected generalized 
anxiety disorder, currently evaluated as 70 percent disabling 
under DC 9400, generalized anxiety disorder.  38 C.F.R. 
§ 4.130.  

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a).  In addition, the evaluation must be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).  The 
diagnoses and classification of mental disorders must be in 
accordance with DSM-IV (American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  See 38 C.F.R. §§ 4.125 through 4.130.

Under DC 9400, the current 70 percent rating contemplates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

Under DC 9400, the next higher 100 percent rating is 
warranted where there is total occupational and social 
impairment, due to symptoms such as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation or name.

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) scores.  
It is important to note that, as noted by the Court, a GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DSM-IV at 32).  According to DSM-IV, a GAF 
score of 50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 60 indicates moderate difficulty in social, 
occupational, or school functioning.

The veteran underwent a VA mental disorders examination in 
November 2004.  The veteran stated that he lived with his 
spouse's son, but had poor interpersonal relations, social 
relations, and leisure activities.  The veteran reported that 
in the past year, he had been feeling more anxious, restless, 
and tense.  He also reported insomnia and inability to 
concentrate.  

The examiner found the veteran to be appropriately dressed 
with "adequate" hygiene.  He was spontaneous, cooperative, 
and established eye contact with the examiner.  He was alert 
and in contact with reality.  There was no evidence of 
psychomotor retardation, agitation, tics, tremors, or 
involuntary movement.  His thought process was coherent and 
logical, with no looseness of association or evidence of 
disorganized speech.  The veteran was not experiencing 
delusions, hallucinations, phobias, obsessions or panic 
attacks.  He did not have suicidal ideation.  The veteran's 
mood was depressed and anxious.  His affect was constricted.  
His judgment and insight were fair and his memory for recent, 
remote, and immediate events was intact.  

The examiner denied impairment of thought processes and 
communication and stated that there was no evidence of 
inappropriate behavior.  The examiner concluded that the 
veteran's generalized anxiety disorder symptoms were 
seriously interfering with his employment and social 
functioning.  The examiner diagnosed the veteran with 
generalized anxiety disorder and severe major depressive 
disorder without psychotic features and assigned a GAF score 
of 50, which is lower than his previous score of 60.  

In September 2003, the veteran was seen by a VA psychiatrist.  
The veteran was well-dressed and well-groomed.  Speech was 
normal and thoughts were goal-directed.  Affect was 
constricted.  The veteran was not psychotic or suicidal.  The 
examiner stated that the veteran had a history of diagnoses 
of schizophrenia.  

In June 2003, the veteran was seen by a VA psychiatrist.  He 
reported that medication was helping him handle his 
hallucinations and flashbacks.  The veteran was well-dressed 
and well-groomed.  He reported sleeping and eating well.  The 
veteran was diagnosed with major depression with psychotic 
features and prescribed Valium, Paroxetine, and Olanzapine.  

The veteran underwent a VA mental disorders evaluation in 
August 2003.  The veteran reported staying home, an inability 
to deal with people, and that he heard the voices of dead 
people.  On examination, the veteran was noted to be clean, 
unshaven, and adequately dressed.  He was alert and oriented.  
Mood was depressed and anxious.  Affect was constricted.  
Attention was good, and concentration and memory were fair.  
Speech was clear and coherent.  The veteran was not 
experiencing hallucinations, or suicidal or homicidal 
ideations.  His insight and judgment were fair and he 
exhibited good impulse control.  The examiner stated that the 
veteran was able to keep his personal hygiene and "do other 
activities."  The examiner diagnosed generalized anxiety 
disorder and major depression with psychotic features and 
assigned a GAF score of 60.  

In a statement received in August 2003, the veteran alleged 
an inability to do anything in his own home.  He endorsed 
symptoms of nightmares and impaired sleep, auditory 
hallucinations, flashbacks, verbal and physical 
aggressiveness, easy irritation, a very altered mood, and 
having no desire to maintain his hygiene.  In general, the 
veteran was bothered by everyone and did not want anyone near 
him.

The Board notes that the veteran's major depressive disorder 
is not a service-connected disability.  The examiners did not 
specifically differentiate the symptoms of the generalized 
anxiety disorder from the symptoms of the depressive 
disorder.  When it is not possible to medically separate the 
effects of one condition from another, VA regulations require 
that reasonable doubt be resolved in the veteran's favor.  
38 C.F.R. § 3.102.  See generally Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).  The Board has considered the veteran's 
major depressive disorder as part of the increased rating.

Quite clearly, the veteran's generalized anxiety disorder has 
not met the criteria for a 100 schedular rating for any time 
during the appeal period.  The above-cited VA examination 
reports and VA clinical records during the appeal period 
reflect no evidence of, for example, gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; the veteran 
being in persistent danger of hurting others; the veteran as 
having an intermittent inability to perform activities of 
daily living; any significant deficiency of personal hygiene; 
disorientation to time or place; or, memory loss for names of 
close relatives or name.

Furthermore, the veteran's GAF scores of 50 and 60 during the 
appeal period demonstrate an overall level of psychological, 
social, and occupational functioning significantly less than 
total in degree.  However, the GAF score of 50 is also 
compatible with an inability to keep a job.  

On this basis, the Board's July 2006 decision awarded the 
veteran entitlement to TDIU.

The Board acknowledges the veteran's August 2003 statement of 
symptomatology.  As reflected by the currently assigned 70 
percent rating, the veteran's service-connected psychiatric 
disorder is severely disabling.  However, this report of 
symptoms is at substantial variance to his report to VA 
examiners and clinicians.  Furthermore, the veteran's 
presentation during his clinical visitations and VA 
compensation and pension examinations do not reflect any 
significant impairment of hygiene.  The veteran has not 
demonstrated any delusional or psychotic behavior.

The overwhelming medical evidence (if not all medical 
evidence) in this case shows that the veteran's service-
connected psychiatric disorder is not of such severity as to 
warrant a 100 schedular rating under DC 9400.  This evidence 
substantially outweighs the veteran's contentions, and there 
is no doubt of material fact to be resolved in the veteran's 
favor.  38 U.S.C.A. § 5107(b).

With regards to the veteran's claim for an increased rating 
for a muscle disability, included within 38 C.F.R. § 4.73 are 
multiple diagnostic codes that evaluate impairment resulting 
from service-connected muscle injuries.  The veteran's 
disability is currently evaluated as 10 percent disabling by 
analogy under DC 5399-5323, MG XXIII.  38 C.F.R. § 4.73.  

DC 5323 provides for evaluation of MG XXIII, the muscles of 
the side and back of the neck including the suboccipital; 
lateral vertebral and anterior vertebral muscles.  Functions 
affected include movements of the head and fixation of 
shoulder movements.  Under DC 5323, a 10 percent rating is 
warranted for a moderate disability.  A 20 percent rating is 
warranted for a moderately severe disability.

DC 5301 provides for evaluation of MG I, the extrinsic 
muscles of the shoulder girdle: (1) trapezius; (2) levator 
scapulae; and (3) serratus magnus.  Functions affected 
include upward rotation of scapula, and elevation of arm 
above shoulder level.  Under DC 5301, a 10 percent rating is 
warranted for a moderate disability.  A 30 percent rating is 
warranted for a moderately severe disability of the dominant 
side.

VA defines the terms "slight," "moderate," "moderately 
severe," and "severe" for the evaluation of muscle 
disabilities.  A moderate disability is defined in 38 C.F.R. 
§ 4.56(d)(2).  For a moderate disability, the type of injury 
is a "through and through penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection."  38 C.F.R. 
§ 4.56(d)(2)(i).  The history and complaint would show 
"service department record or other evidence of in-service 
treatment for the wound," as well as record of consistent 
complaint regarding one or more of the cardinal signs and 
symptoms of muscle disability (loss of power, weakness, 
lowered fatigue threshold, fatigue-pain, impairment of 
coordination, and uncertainty of movement), particularly 
lowered fatigue threshold.  38 C.F.R. §§ 4.56(c), (d)(2)(ii).  
Objective findings would show exit (if present) and entrance 
scars, if present.  They would be "small or linear, 
indicating short track of missile through muscle tissue.  
Some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side."  38 C.F.R. 
§ 4.56(d)(2)(iii).  

For a moderately severe disability, the type of injury would 
be a "through and through or deep penetrating wound by small 
high velocity missile or large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  38 C.F.R. § 4.56(d)(3)(i).  The 
history and complaint would show "service department record 
or other evidence showing hospitalization for a prolonged 
period for treatment of the wound," with report of 
consistent complaint of the cardinal signs and symptoms of 
muscle disability, as discussed above, and, if present, the 
inability to keep up with employment requirements.  38 C.F.R. 
§ 4.56(d)(3)(ii).  Objective findings would indicate entrance 
and exit (if present) scars indicating the track of the 
missile through one or more muscle groups.  There would also 
be "indications of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with sound side."  
Strength and endurance tests would demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3)(iii).

Historically, the veteran was treated for a superficial SFW 
to the back of the neck, at the base of the skull, on April 
16, 1969.  No muscular or nerve involvement was found.  The 
wound was debrided and sutured.  On a return visitation on 
April 20, 1969, the wound was described as healing well.  
There was no further treatment in service.  The veteran 
reported being right-handed.

On the initial VA examination in July 1973, the examiner 
could not locate the SFW scar and found no evident residuals.  
However, an X-ray examination demonstrated a retained 
shrapnel fragment at the level of the 1st cervical vertebral 
body.

An RO rating decision dated August 1973 granted service 
connection for SFW of the neck with retained foreign bodies.  
An initial 10 percent rating was assigned, which has remained 
continuously in effect to the current appeal.

The veteran filed his claim for an increased rating in May 
2003.  Notably, none of the prior VA examination reports or 
clinical treatment records identified any residuals of the 
veteran's SFW of the neck.  VA clinical records do reflect 
several physical therapy sessions for bilateral shoulder 
pain, greater on the right, beginning in 2002.

The veteran underwent a VA muscles examination in August 
2003.  He reported that, since his injury, he experienced 
chronic headaches that originated at the occipital area and 
radiated to the right forehead and eye.  He had received 
physical therapy for his right shoulder without improvement.  
He stated that pain episodes could become so severe as to 
cause emotional changes, limitation of neck motion and too 
much "torticollis."  The veteran reported that, in the 
field, he was treated with first aid and then had surgery at 
a hospital in Saigon.  After the surgery to remove some metal 
fragments, he was hospitalized for 12 days where he received 
local care and antibiotics.  He referred to a convalescence 
period of approximately 20 days. 

On examination, the examiner found no tissue defect 
appreciable over the right upper trapezius and splenius 
capitis on their insertion to the right occipital region.  
There was no history of an injury to a particular nerve or 
vascular structure.  There were no muscle tumors.  

The examiner could not identify the entry and exit wounds 
because of the very faint scar residual.  The examiner found 
that the muscle groups that were apparently penetrated were 
the right upper trapezius and splenius capitis, very near to 
their insertion at the occipital region.  No tissue loss was 
evident.  The veteran's scar was just beneath his hairline on 
the right side of the neck.  The skin was hyperpigmented and 
the scar was approximately 0.5 centimeters in length and 0.5 
centimeters wide at its widest area.  There were no 
adhesions.  The veteran had full active range of motion and 
there did not appear to be evidence of tendon damage.  Muscle 
strength was 5/5 for neck movement in all planes.  The 
trapezius muscle had 5/5 strength bilaterally.  There was no 
evidence of herniation or loss of muscle function.  The neck 
had functional and passive range of motion of the neck, and 
the examiner opined that "[n]o joint function appears 
affected."

The examiner did find decreased pinprick sensation posterior 
to the ear, suggestive of local damage of superficial 
cutaneous innervation of the skin.  There was no bone or 
joint damage.

The veteran underwent an additional VA muscles examination in 
November 2004.  The veteran reported five occasions in the 
past year of physical therapy involving injections and 
massage.  The exacerbations of pain were precipitated with 
rotations and movement of the neck.  During the last year, 
the veteran had acute right neck pain that functionally 
impaired him for a period of three to five days.  He 
complained of occasional moderate-to-severe discomfort on the 
right side of his neck with radiation to the right trapezius 
muscle, anterior arm, and hand up to his fingers, associated 
with numbness of the right wrist, hand, and fingers.  The 
veteran also referred to occasional tingling of both arms, 
greater on the right.  He claimed an inability to work due to 
neck pain since 1980.

On examination, the examiner found a 0.5 centimeter round, 
hyperpigmented scar on the veteran's right upper neck, near 
the occipital region.  There was no tissue loss comparison.  
The scar penetrated at the right upper trapezius and splenius 
capitis, very near to their insertion at occipital region.  
The scar had normal sensation but was tender to palpation.  
There were no adhesions.  There was no tendon damage, but the 
veteran retained metallic fragments in the right side of his 
neck.  Muscle strength in the trapezius and splenius capitis 
was 5/5, which was normal.  There were no muscle herniations.  
The examiner stated that the veteran could move the serial 
muscle groups through normal range with "sufficient comfort, 
endurance, and strength" to accomplish activities of daily 
living.  The veteran's forward flexion, backward extension, 
right and left lateral rotations and flexions were all 30 
degrees.  The veteran's ranges of motion were not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance.  The examiner diagnosed the veteran with residuals 
of a SFW in the right neck with retained foreign body and 
scar.  

The August 2003 VA examiner appears to have concluded that 
the veteran's SFW penetrated the right upper trapezius and 
splenius capitis, although given the scant residuals it 
appears difficult to discern.  As reflected by the SMRs, the 
veteran's superficial SFW was debrided without complications 
and deemed healing well within 4 days of debridement.  There 
are retained metallic fragments in the right side of his 
neck.  However, there is no history of prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  

In adjudicating this claim, the Board considers the doctrine 
of reasonable doubt.  As the Court has written:

A unique standard of proof applies in decisions on 
claims for veterans' benefits.  Unlike other 
claimants and litigants, pursuant to 38 U.S.C. 
§ 3007(b) [now 38 U.S.C.A. § 5107(b)], a veteran 
is entitled to the "benefit of the doubt" when 
there is an approximate balance of positive and 
negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

The Board resolves the benefit of the doubt in favor of the 
veteran by finding that the August 2003 VA examiner's 
description of the SFW residuals includes involvement of both 
the trapezius and splenius capitis muscles.  Accordingly, the 
Board awards a separate 10 percent rating for moderate injury 
to MG I under DC (right upper trapezius) due to the history 
of debridement, in conjunction with the currently assigned 10 
percent rating for moderate injury to MG XXIII (splenius 
capitis).

Clearly, however, the veteran does not meet the criteria for 
a moderately severe disability of either MG I or MG XXIII.  
As indicated above, the veteran's SFW injury is not 
represented by a history of prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  There are no 
indications of loss of deep fascia, muscle substance, normal 
firm resistance, endurance or strength of either MG compared 
with sound side.  In fact, both VA muscle examinations show 
that the veteran had 5/5 strength in the muscles presumed 
injured by the SFW.  Reviewing the evidence, the Board finds 
that the overall disability picture for the veteran's 
injuries to MG I and MG XXIII do not more closely approximate 
the criteria for a moderately severe disability of either 
muscle group.  38 C.F.R. § 4.7.

The Board is cognizant of the veteran's allegation that he 
had a prolonged period of hospitalization in service to treat 
his SFW, including a convalescence period of 20 days.  The 
veteran's current recollections do not comport with the 
documentary evidence of record, showing debridement of a 
superficial SFW on April 16, 1969, a recommendation for a 
follow-up visitation in 4 days, and a return visitation on 
April 20, 1969 indicating that the wound was healing well.  
The Board is also aware of the veteran's allegations of 
severe episodes of flare-ups of disability.  However, the VA 
examiner's found no objective evidence to support the 
veteran's allegations.  The Board places greater probative 
weight upon the findings and conclusions of trained medical 
examiners, which outweigh the veteran's contentions.

The Board also observes that the parties to the Joint Motion 
for Partial Remand have requested the Board to consider the 
applicability of evaluating limitation of cervical spine 
motion under VA's General Rating Formula for Diseases and 
Injuries of the Spine.  

Under 38 C.F.R. § 4.71a, the General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 20 percent rating where forward flexion of the cervical 
spine is greater than 15 degrees but not greater than 30 
degrees; or the combined range of motion of the cervical 
spine is not greater than 170 degrees; or muscle spasm or 
guarding is severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent rating requires forward 
flexion of the cervical spine 15 degrees or less; or 
favorable ankylosis of the entire cervical spine. 

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

The principles of combined ratings for muscle injuries, under 
38 C.F.R. § 4.55, are as follows:

(a) A muscle injury rating will not be combined 
with a peripheral nerve paralysis rating of the 
same body part, unless the injuries affect 
entirely different functions.

(b) For rating purposes, the skeletal muscles of 
the body are divided into 23 muscle groups in 5 
anatomical regions: 6 muscle groups for the 
shoulder girdle and arm (diagnostic codes 5301 
through 5306); 3 muscle groups for the forearm 
and hand (diagnostic codes 5307 through 5309); 3 
muscle groups for the foot and leg (diagnostic 
codes 5310 through 5312); 6 muscle groups for the 
pelvic girdle and thigh (diagnostic codes 5313 
through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).

(c) There will be no rating assigned for muscle 
groups which act upon an ankylosed joint, with 
the following exceptions:

(1) In the case of an ankylosed knee, if muscle 
group XIII is disabled, it will be rated, but at 
the next lower level than that which would 
otherwise be assigned.

(2) In the case of an ankylosed shoulder, if 
muscle groups I and II are severely disabled, the 
evaluation of the shoulder joint under diagnostic 
code 5200 will be elevated to the level for 
unfavorable ankylosis, if not already assigned, 
but the muscle groups themselves will not be 
rated.

(d) The combined evaluation of muscle groups 
acting upon a single unankylosed joint must be 
lower than the evaluation for unfavorable 
ankylosis of that joint, except in the case of 
muscle groups I and II acting upon the shoulder.

(e) For compensable muscle group injuries which 
are in the same anatomical region but do not act 
on the same joint, the evaluation for the most 
severely injured muscle group will be increased 
by one level and used as the combined evaluation 
for the affected muscle groups.

(f) For muscle group injuries in different 
anatomical regions which do not act upon 
ankylosed joints, each muscle group injury shall 
be separately rated and the ratings combined 
under the provisions of Sec. 4.25.

The August 2003 VA examiner specifically found that "[n]o 
joint function appears [to have been] affected" by the 
service-connected SFW residuals.  The November 2004 VA 
examiner reported that the cervical spine demonstrated 30 
degrees of motion in all planes which was not additionally 
limited by pain, fatigue, weakness, or lack of endurance.  

Thus, even presuming limitation of cervical spine motion 
resulting from the SFW residuals, the November 2004 VA 
examination findings would reflect a 20 percent rating based 
upon limitation of cervical spine, even when considering 
functional impairment on use.  Thus, the veteran would not 
receive a higher evaluation than for the combined evaluations 
for both MG I and MG XXIII.  See 38 C.F.R. § 4.55.  The Board 
further observes that there is no competent evidence that SFW 
injury acts on different joints, if any joint at all.  As 
such, the provisions of 38 C.F.R. § 4.55(e) do not apply.

In summary, the Board finds that a separate 10 percent rating 
is warranted for SFW injury to MG I, and that the 
preponderance of the evidence is against separate ratings in 
excess of 10 percent for SFW injury to MG I and MG XXIII for 
any time during the appeal period.

Finally, the Board has considered whether the veteran's SFW 
claim warrants referral to the Chief Benefits Director of 
VA's Compensation and Pension Service under 38 C.F.R. 
§ 3.321.  The veteran alleges that his SFW of the neck has 
resulted in his unemployability.  Notably, there is no 
medical evidence of record supporting this assertion, or his 
various assertions of the years that symptoms such as 
bilateral shoulder pain and headaches are related to the SFW 
residuals.  In the Board's opinion, all aspects of the 
veteran's SFW residuals are encompassed in the separate 10 
percent ratings under DC's 5301 and 5321.  As the assigned 
schedular evaluations are adequate, there is no basis for 
extraschedular referral in this case.  See Thun v. Peake, 22 
Vet. App. 111, 114-15 (2008).

The Board further observes that the veteran is in receipt of 
a TDIU award due to his service-connected psychiatric 
disorder.  There is no evidence of any unusual or exceptional 
circumstances, frequent periods of hospitalization, related 
to the service-connected SFW residuals that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.

In this case, the RO provided the veteran a pre-adjudicatory 
letter in July 2003 which advised him of the types of 
evidence and/or information deemed necessary to substantiate 
his claims as well as the relative duties upon himself and VA 
in developing his claims.  Thus, the veteran received pre-
adjudicatory notice of how to develop his claims.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In a decision dated January 2008, the Court in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) delineated notice 
requirements for increased rating claims in general.  In 
Vazquez-Flores, the Court held that notice complying with 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate an increased rating 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.

Further, if the DC under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

In proceedings before the Court, the parties specifically 
cited the applicable DC criteria to the claims, and even 
identified additional DC's for consideration.  Notably, 
neither of the parties identified or argued any prejudicial 
notice errors in this case.  On this record, the Board finds 
that any notice defects in this case have been cured by 
actual knowledge on the part of the claimant, as demonstrated 
by pleadings before the Court.  Sanders, 487 F.3d at 889.  
Thus, no useful purpose would be served in remanding this 
matter to seek technically compliant VCAA notice.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
veteran (as he is already at 100%).  The Court has held that 
such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran regarding establishing effective dates of 
awards would not provide a basis to grant an increased rating 
in the context of a claim where staged ratings have not been 
implicated.  In any event, the RO will be responsible for 
addressing any notice defect with respect to the effective 
date element when effectuating the award.

VA has a duty to assist the veteran in the development of his 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  With respect to the duty to assist, 
the RO has secured the veteran's service medical records and 
VA medical records.  The Social Security Administration has 
destroyed the veteran's records, but the claims folder does 
include some documentation relating to an award of disability 
benefits in 1983.  The veteran has not authorized VA to 
obtain any private medical records on his behalf.

The veteran was also afforded VA examinations to evaluate the 
nature and severity of his disabilities in August 2003 and 
November 2004.  As there is no lay or medical evidence 
suggesting an increased severity of symptoms since his last 
VA examination, there is no duty to provide further medical 
examination on these claims.  See VAOPGCPREC 11-95 (Apr. 7, 
1995).  

Significantly, neither the veteran nor his prior 
representatives have identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

A rating greater than 70 rating for generalized anxiety 
disorder is denied.

A rating greater than 10 percent for SFW in the neck with 
retained foreign body and injury to MG XXIII is denied.

A 10 percent rating for SFW in the neck with retained foreign 
body and injury to MG I is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


